KRUEGER, Judge.
The conviction is for the offense of aggravated assault and battery. The punishment assessed is a fine of $25 and confinement in the county jail for a period of one month.
*526There are no bills of exception in the record, no objection to the court’s charge and no statement of facts accompanying the transcript. The complaint and information seem to be in due form. Consequently, there is nothing presented by the record for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.